Citation Nr: 0307015	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.

2.  Entitlement to an increased rating for residuals of a 
D12-L1 spine fracture, from 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, L. S. 




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
September 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the veteran's claim seeking entitlement to 
an increased (noncompensable) rating for a back disability.  
During the course of the appeal, the RO increased the 
veteran's rating for his back disability to 10 percent and 
subsequently 20 percent.  The appeal also arises from a June 
1999 rating decision which denied service connection for a 
genitourinary disability, to include as secondary to the 
veteran's service-connected back disability.


FINDINGS OF FACT

1.  The veteran developed a urethral stricture in 1996 many 
years after service; he did not develop it in service.

2.  The veteran's urethral stricture is not a result of his 
service-connected back disability.  

3.  The veteran has moderate limitation of motion of the 
lumbar spine. 

4.  The veteran's low back pain is unrelated to his 
motorcycle accident in service.  

5.  The veteran does not have degenerative disc disease of 
the low back.  

6.  The veteran does not have listing of the whole spine to 
the opposite side, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
positive Goldthwaite's sign, marked limitation of forward 
bending, or abnormal mobility on forced motion; he does not 
have severe lumbosacral strain.   


CONCLUSIONS OF LAW

1.  The veteran's urethral stricture was not incurred in 
service, and is not proximately due to the veteran's service-
connected back disability.  38 U.S.C.A. § §1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Entitlement to an increased rating for residuals of a 
D12-L1 spine fracture is denied.  38 U.S.C.A. § § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5291, 5292, 5293, 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran fractured his 
12th dorsal and first lumbar vertebrae in a motorcycle 
accident in April 1966.  He was transferred from the Sacred 
Heart Hospital to the Great Lakes Naval Hospital.  No 
findings were made regarding the veteran's genitourinary 
system.  At separation in September 1967, the veteran's 
genitourinary system was evaluated as normal.  

The veteran underwent a VA examination in June 1968.  His 
genitourinary system was not remarkable.  

A VA pyelogram from March 1975 showed nothing abnormal in the 
upper urinary tracts.  

A letter was submitted from the Brockman Clinic from May 1994 
in which Dr. R. B. wrote a letter regarding an automobile 
accident the veteran was involved in January 1993.  The 
examiner's impression was acute reaction to a 
hyperextension/flexion spinal acceleration sprain injury; 
cervicocranial syndrome; and cervicobracial syndrome.  

The veteran underwent a VA examination in November 1997.  
Motor examination was 5/5 bilateral.  Sensation to light 
touch, pinprick, and proprieception were intact.  Reflexes 
were +2 bilateral.  There was a normal Babinski's, finger-
nose-finger, rapid alternating movements, and heel-shin-heel.  
Thoracic spine films revealed no evidence of fracture, 
dislocation, or subluxation.  There were no significant 
degenerative changes.  There did not appear to be any 
evidence of radiculopathy, neuropathy, or myelopathy 
associated with the veteran's back pain.  He would benefit 
from conservative therapy, including over-the-counter pain 
medications and might have benefited from some physical 
therapy in order to strengthen his back muscles.  

In a December 1998 letter, Dr. R. B. wrote that a January 
1993 accident aggravated the veteran's pre-existing injuries 
that he sustained while in Vietnam.

The veteran underwent a VA examination for his spine in May 
1999.  It was noted that in service, initially findings 
suggested a minimal compression fracture of T12 and L1 
vertebral bodies.  He had complained of chronic back pain 
since then.  An MRI scan of the lumbar spine in October 1997 
was within normal limits.  Cervical MRI scan had shown some 
moderate/severe central spinal stenosis, primarily at the C5-
C6 level, and previous x-rays of the thoracic spine were 
within normal limits.  The veteran complained of low back 
pain radiating to both legs when severe with paresthesias of 
the whole legs.  Pain was aggravated by sitting, lifting, 
bending, but not by Valsalva maneuver.  There was no reported 
incontinence , although the veteran complained of 
intermittent blockage of the urethra.  He denied cramping of 
the legs.  He took occasional Ibuprofen for low back pain.  
Examination showed posture within normal limits.  The veteran 
walked well, and heel and toe walking were intact which 
demonstrated no loss of coordination.  He was able to flex 
his low back 60 degrees with pain on the end point of 
flexion.  Extension was limited to 15 degrees.  Right lateral 
bending was 25 degrees, and left was 20.  Rotation was 45 
degrees to the right and 60 degrees to the left.  There was 
no palpable paraspinous muscle spasm over the lumbar region.  
Straight leg raise was negative bilaterally.  There were no 
sensory deficits noted to pinprick examination over the lower 
extremities.  Reflexes were 2+ and symmetrical and there was 
negative Tinel's at the wrists bilaterally.  Impression was 
chronic low back pain with normal x-ray and magnetic 
resonance imaging; moderate/severe central cord stenosis 
without complaints referable to the upper spinal cord at the 
current time; and no noted atrophy of the lower extremities.  
The examiner commented that chronic low back pain was a 
multifactorial condition and not always related to disorders 
of the spine or intervertebral disks, but nonetheless could 
be moderately disabling.  

The veteran underwent a VA genitourinary examination in May 
1999.  The veteran claimed that in a motorcycle accident in 
1966, there was some peroneal trauma, but review of the 
service medical records did not mention any peroneal trauma 
at that time.  He had complained of intermittent blockage of 
urine, although duration of symptoms was a little vague.  The 
veteran complained of intermittent blockage of the urethral 
flow.  He had urgency and hesitancy but denied a post-voiding 
dribbling.  He denied hematuria or nocturia.  The examiner's 
impression was severe membranous and bulbar urethra 
stricture.  The condition was localized to the urethra and 
would have no relationship to his chronic low back pain.  It 
also appeared that if he did have peroneal trauma 33 years 
ago, that the stricture had only become significant in the 
past 3 years, and therefore the degree of trauma apparently 
was not significant.  

The veteran underwent a urethroplasty in June 1999 to repair 
a urethral stricture.  Under history of present illness, it 
was noted that the veteran was involved in a motor vehicle 
accident in 1966 and subsequently experienced a urethral 
stricture.  

The RO wrote a letter to the Ft. Madison Community Hospital 
in July 1999 and January 2001 requesting records for 
treatment in 1966 for a condition received in a motorcycle 
accident.  

The chief of the urology section at the VA Medical Center 
wrote a letter in August 2000 in which he wrote that it was 
apparent that the veteran had had a urethral stricture 
repaired.  He wrote that the surgery for the stricture was 
June 8, 1999, and that prior to the surgery, the veteran had 
been seen and evaluated for urinary tract problems.  The 
examiner commented that there was little in the cart to 
indicate that the veteran was having much problem between 
1966 and 1996.  The examiner commented that there were a 
couple of notes that indicated a urinary tract infection in 
1983 and 1987, but no evidence of a diagnosis of a urethral 
stricture prior to 1996.  There was no evidence in the chart 
of a significant urethral or pelvic trauma at the time of the 
1966 accident which might have resulted in direct injury to 
the urethra.  The examiner commented that he did not think it 
was possible to state that the veteran's urethral stricture 
was caused by the 1966 accident.  The examiner stated that it 
was somewhat feasible that the veteran might have developed 
urethral problems as a result of his accident or follow-up of 
the accident, if he had Foley catheters at any point during 
the treatments.  The examiner indicated that there was no 
evidence of such catheterizations or of any difficulties in 
catheterizations.  The examiner concluded that there was 
insufficient evidence in the chart to state that the 
veteran's 1966 accident was the cause of the urethral 
stricture which became evident from 1996 to 1999.  

At the veteran's January 2001 hearing, he testified that his 
urethral stricture was caused at the same time that he 
injured his back in April 1966.  He testified that after the 
accident, he was assigned to light duty.  He described having 
a kidney infection in service and surgery to repair the 
kidney stones performed to relieve the stricture.  He 
testified that he was a painter.  He testified that the first 
time he was treated for his urinary problems after service 
was in 1968.  He testified that he went to a Dr. McMillan in 
the early 1970s and Dr. Richmond after that.  
 
The veteran underwent a VA examination in June 2001.  The 
claims file was present at the examination.  The veteran 
complained of low lumbar pain primarily along the midline 
with occasional shooting pains in the legs and intermittent 
paresthesias over the legs.  The pain was increased with 
climbing on stairs.  Current medications were steroids 
several times per week.  The veteran was noted to walk well.  
Heel and toe walking were intact.  There was no fatigability 
or incoordination noted and no malalignment of the spine 
noted.  The veteran was able to flex the low back 85 degrees 
with a pulling sensation over the lumbar region, extension 15 
degrees from the vertical, right lateral bending 20, and left 
lateral bending 15 with no palpable paraspinous muscle spasm 
over the lumbar region.  Straight leg raising was negative 
bilaterally.  Reflexes were 2+ and symmetrical and sensation 
was decreased over the anterior thighs bilaterally no 
following established dermatomal pattern.  X-rays of the 
thoracic spine showed normal alignment and no evidence of 
fractures.  The examination was stable compared to previous 
thoracic spine films.  An MRI scan showed mild degenerative 
changes at the L5-S1 interspace with no compression of the 
nerve root.  The examiner's impression was chronic low back 
pain with mild degenerative changes of the L5-S1 interspace 
without evidence of nerve root entrapment and no evidence of 
compression fracture of the thoracic or lumbar spines.  The 
examiner commented that the veteran's low back pains were 
consistent with degenerative changes of the lower lumbar 
spine and were highly unlikely to be related to the previous 
motorcycle wreck.  

The examiner who prepared the August 2000 opinion also 
prepared a medical opinion in July 2001.  He opined that 
there was no evidence to suggest that the veteran suffered a 
urethral injury in 1966 when he had his motorcycle accident.  
He noted that there was no evidence of urinary difficulties 
until approximately 1996.  

In June 2002, Dr. R. B. wrote that it was his opinion that 
the veteran's urinary dysfunction was a result of time 
related deterioration of the neurological components 
supplying the urinary tract, which originated in the T12-L1 
dermatome area.  He commented that areas of fracture over 
long periods of time become less mobile and fixated, 
resulting in sclerosis and adhesions to the vascular 
neurological components in those areas.  It was the 
examiner's opinion that that the veteran was experiencing 
this type of problem causing his urinary dysfunction.  He 
recommended that the veteran continue with chiropractic 
treatment.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the June 1998, and April 
2002 Statements of the Case (SOCs) as well as numerous 
Supplemental Statements of the Case (SSOCs).  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In March 2002, the RO sent the veteran a VCCA letter.  Also, 
in April 2002, the RO mailed the veteran a SOC and SSOC 
regarding his claim.  In the letter, SOC, and SSOC, the RO 
asked the veteran to tell it about any additional evidence he 
wanted obtained.  The SOC and SSOC told the veteran that the 
RO was required to make reasonable efforts in obtaining 
relevant records and to inform the veteran about the 
attempts.  In the VCAA letter, SOC, SSOC, the veteran has 
been asked to provide VA with information about other 
evidence that might be available, and was told VA would 
assist him in obtaining additional evidence (such as private 
medical reports and reports from federal agencies).  In 
short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his service-connected back disability.  Also 
several medical opinions have been obtained regarding the 
etiology of the veteran's urethral stricture.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  


Entitlement to service connection for a genitourinary 
disability.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  

The veteran's claim will be considered on both a direct and 
secondary basis.  

Regarding service connection on a direct basis, the evidence 
does not show that the veteran was diagnosed with a urethral 
stricture until many years after service.  Although the 
veteran contends that his urethral stricture developed as a 
result of his motorcycle accident in service, the medical 
records from the time of the accident from the Sacred Heart 
Hospital and the Great Lakes Naval Hospital do not show 
treatment for any genitourinary disorders.  In fact, at 
separation in September 1967, the veteran's genitourinary 
system was evaluated as normal.  

All of the medical opinions of record opine that the 
veteran's urethral stricture is not related to service.  When 
the veteran underwent his VA examination in May 1999, the 
examiner opined that even if the veteran did have peroneal 
trauma 33 years ago, that the stricture had only become 
significant in the past 3 years, so that the degree of trauma 
would not have been significant.  Similarly, the chief of the 
urology section at the VA Medical Center opined in August 
2000 and July 2001.  He opined that there was no evidence to 
suggest that the veteran suffered a urethral injury in 1966 
when he had his motorcycle accident.  He noted that there was 
no evidence of urinary difficulties until approximately 1996.  
With no evidence of treatment for a genitourinary disorder in 
service, and all of the medical opinions weighing against 
direct service connection, the evidence conclusively shows 
that the veteran's urethral stricture is not related to 
service.  

Regarding the question of whether the veteran's urethral 
stricture is secondarily related to his back disability 
(residuals of a D12-L1 spine fracture), there are two medical 
opinions regarding this question.  As is true with any piece 
of evidence, the credibility and weight to be attached to 
these opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

After reviewing the veteran's claims file, a VA doctor opined 
that the veteran's condition was localized to his urethra and 
would have no relationship to his chronic low back pain.  
Also, the veteran's private doctor, Dr. R. B., wrote in June 
2002 that the veteran's urinary dysfunction was a result of 
time-related deterioration of the neurological components 
supplying the urinary tract, originating in the T12-L1 
dermatome area.  Although the veteran's private physician 
basically asserts that the veteran's urethral stricture is 
proximately due to the veteran's service-connected 
disability, the Court has rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant. Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  In comparing the two 
opinions, the greatest weight is given to the opinion of the 
VA doctor.  Although both examiners gave reasons for their 
opinions, the VA doctor had the claims folder to review while 
the private examiner did not.  As more weight is given to the 
opinion discounting secondary service connection, the 
veteran's claim must be denied on a secondary basis as well.  

Although the veteran claims that his urethral stricture to 
the motorcycle accident in service, or alternatively, is 
related to his service-connected back disability, he is not a 
medical professional who can make such a determination.  As a 
lay person, he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons discussed above, it is determined that the 
veteran's genitourinary disorder (specifically his urethral 
stricture) was not sustained in service, and that it is not 
proximately due to or the result of his service-connected 
back disability.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a genitourinary disability, the benefit-of-
the-doubt rule does not apply, and the veteran's claim must 
be denied.  38 U.S.C.A §5107 (West 2002).




Entitlement to an increased rating for residuals of a D12-L1 
spine fracture, from 20 percent disabling.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2002), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Since the veteran is service-connected for residuals of a 
D12-L1 spine fracture, his disability should be rated under 
Diagnostic Code 5285 for residuals of a fracture of the 
vertebra.  Inasmuch as the evidence does not show that the 
veteran has cord involvement or abnormal mobility requiring a 
neck brace for a 60 percent rating, Diagnostic Code 5285 
instructs that in other cases, the veteran's disability 
should be rated in accordance with definite limited motion.  
Whatever rating is applied under the range of motion code, 
the evidence does not show that the veteran has a 
demonstrable deformity of his spine.  Accordingly, he is not 
entitled to an additional 10 percent rating under Diagnostic 
Code 5285.  

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When the veteran's disability is rated under Diagnostic Code 
5292 for limitation of motion, the evidence shows that he has 
moderate limitation of motion at most.  At the veteran's May 
1999 VA examination, he was able to flex his low back 60 
degrees with pain on the end point of flexion.  Extension was 
limited to 15 degrees.  Right lateral bending was 25 degrees, 
and left was 20.  Rotation was 45 degrees to the right and 60 
degrees to the left.  At the veteran's June 2001 VA 
examination, he was able to flex the low back 85 degrees with 
a pulling sensation over the lumbar region, extension 15 
degrees from the vertical, right lateral bending 20, and left 
lateral bending 15.  The totality of these findings do not 
equal more than moderate limitation of motion.  

Although the veteran complained of low back pain at all of 
his VA examinations, at the veteran's June 2001 VA 
examination, the examiner specifically commented that the 
veteran's low back pains were consistent with degenerative 
changes and were highly unlikely to be related to his 
motorcycle wreck in service.  It is noted that the veteran 
fractured his L1 vertebra and the examiner discussed the pain 
coming from the L5-S1 interspace.  Thus, since the veteran's 
pain has been related to non-service connected causes, it is 
determined that he is not entitled to an increased rating for 
his residuals of a D12-L1 spine fracture pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain, weakened movement, excess 
fatigability, and incoordination).

Under Diagnostic Code 5285, it is also noted that ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  Since the veteran fractured both D12 and 
L1, he can only be rated for one of those two segments, and 
is not entitled to a separate rating under Diagnostic Code 
5291 for limitation of motion of the dorsal spine.  

Although Dr. R. B. wrote in December 1998 that the veteran's 
January 1993 accident aggravated his injuries from service, 
this statement does not help the veteran's cause.  The issue 
is not the degree of his disability from the residuals of his 
D12-L1 spine fracture, but whether the low back symptoms are 
related to that fracture.  

The veteran is not entitled to an increased rating when his 
disability is evaluated under Diagnostic Code 5295.  To 
warrant a 40 percent rating for lumbosacral strain, objective 
evidence must show that the strain is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, the evidence does not show listing of the spine, 
marked limitation of forward bending, or osteo-arthritic 
changes.  Although the evidence shows degenerative changes of 
the L5-S1 interspace, the examiner at the June 2001 VA 
examination commented that these changes were most likely not 
related to his accident in service.  Thus, based on these 
findings, the veteran is not entitled to an increased rating 
under Diagnostic Code 5295.  

Although the veteran complained of low back pain radiating to 
his legs at his May 1999 VA examination, and shooting pains 
into his legs at his June 2001 VA examination, the evidence 
does not show that the veteran has intervertebral disc 
syndrome or any neurological symptoms related to his service-
connected disability.  At the June 2001 VA examination, the 
examiner specifically stated that there was no evidence of 
nerve root entrapment.  An MRI scan show no compression of 
the nerve root.  Also, at the May 1999 VA examination, the 
examiner commented that chronic low back pain was a 
multifactorial condition and not always related to disorders 
of the spine or intervertebral disks.  Based on these 
findings, a rating under Diagnostic Code 5293 for 
intervertebral disk disease is not appropriate.  Since 
consideration under Diagnostic Code 5293 is not appropriate, 
the veteran is not prejudiced by his not receiving notice of 
the new regulations for intervertebral disc syndrome under 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002).  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Based on the foregoing, the veteran's claim for an increased 
rating for residuals of a low back disability from 20 percent 
disabling must be denied.  38 C.F.R. § § 4.7, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5293, 5295 (2002).  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  

While the veteran's low back disability has had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's back disability.  The evidence 
includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against an increased rating from 20 percent.  



ORDER

Entitlement to service connection for a genitourinary 
disability is denied.  

Entitlement to an increased rating for residuals of a D12-L1 
spine fracture from 20 percent is denied.





	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

